Citation Nr: 0635579	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  99-20 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dizziness, including as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1975 to February 1997.  He served in Southwest Asia 
from November 25, 1990, to April 4, 1991.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1999 rating decision by the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO).  
(The veteran's claims file is currently in the jurisdiction 
of the St. Petersburg, Florida, RO.)  In January 2000, a 
hearing was held before a Decision Review Officer; a 
transcript of that hearing is of record.  In November 2005, 
the Board remanded this issue for further development.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In the November 2005 remand the Board sought a VA 
neurological evaluation of the veteran to determine whether 
his dizziness: (a) was due to an undiagnosed illness, or (b) 
was a symptom of a known diagnostic entity and "if so 
whether such is, at least as likely as not, related to 
service/dizziness complaints noted therein".  On May 2006 
examination pursuant to the remand order the examiner opined, 
in essence, that the dizziness was due to a known diagnostic 
entity, i.e., migraine equivalent.  However, the examiner did 
not completely respond to what was sought, as there was no 
further opinion as to whether or not the disability was 
related to the dizziness complaints noted in service, or was 
otherwise related to service.   

Under Stegall v. West, 11 Vet. App. 268 (1998) the veteran, 
as a matter of law, is entitled to compliance with the remand 
order.  

Accordingly, and because the question is critical to the 
matter at hand, the case is remanded to the RO for the 
following:
1.  The RO should arrange for the 
veteran's claims file to be forwarded to 
the neurologist who conducted the May 2006 
VA examination for review and an opinion 
as to whether it is at least as likely as 
not, that the diagnosed migraine 
equivalent is related to the dizziness 
complaints noted during the veteran's 
active service (or is otherwise related to 
his service).  The consulting neurologist 
should explain the rationale for the 
opinion given.  If that neurologist is 
unavailable to provide the opinion sought, 
the opinion should be obtained from 
another neurologist.  

2.  The RO should then readjudicate the 
claim seeking service connection for 
dizziness/migraine equivalent.  If it 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled by 
the RO in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

